Order entered September 18, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00028-CV

                            THE STATE OF TEXAS, Appellant

                                              V.

               MESQUITE CREEK DEVELOPMENT, INC., ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-05842-B

                                          ORDER
        Before the Court is the September 16, 2019 request of Robin Washington, Official Court

Reporter for County Court at Law No. 2, for an extension of time to file the reporter’s record.

We GRANT the request and extend the time to September 20, 2019. Because the reporter’s

record was first due April 8, 2019, we caution Ms. Washington that further extensions will be

strongly disfavored.

        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Washington and

all parties.

                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE